                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:08-CR-64 JCM (GWF)
                 8                                          Plaintiff(s),                   ORDER
                 9            v.
               10     STEVEN GRIMM, et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is the matter of USA v. Grimm et al, case no. 2:08-cr-00064-
               14     JCM-GWF.
               15            Currently pending before the court is Grimm’s second motion for extension of time. (ECF
               16     No. 749). The court previously extended Grimm’s deadline to file his objections on or before
               17     September 26, 2019. (ECF No. 747). Despite his pending motion requesting an additional thirty
               18     days, Grimm filed his objection to the report and recommendation on August 27, 2019. (ECF No.
               19     750). Thus, the court will grant Grimm’s motion and extend his deadline to file his objection by
               20     one day.
               21     ...
               22     ...
               23     ...
               24     ...
               25     ...
               26     ...
               27     ...
               28     ...

James C. Mahan
U.S. District Judge
                1            Also before the court is the United States of America’s (the “government”) third unopposed
                2     request to extend time to file its motions regarding Honeycutt and the Eighth Amendment as
                3     applies to the defendant or to settle. (ECF No. 746). The government asserts as follows:
                4
                5            The reason [for the request] is the continual need to research the records, which are
                             so large that the government has not and will not be through them all before the
                6            deadline. The parties did not provide a specific date, but the parties’ goal was
                             August 2018, which was then extended to February 28, 2019 (ECF No. 696), which
                7            was extended to August 28, 2019 (ECF No. 729). The parties now request an
                             extension until February 28, 2020.
                8
                9     Id.
              10             Good cause appearing, the court will grant the government’s third unopposed request to
              11      extend time.
              12             Accordingly,
              13             IT IS ORDERED that Grimm’s second motion to extend time (ECF No. 749) be, and the
              14      same hereby is, GRANTED, consistent with the foregoing.
              15             IT IS FURTHER ORDERED that the government’s third unopposed request to extend time
              16      (ECF No. 746) be, and the same hereby is, GRANTED.
              17             IT IS FURTHER ORDERED that the government shall file its motions regarding
              18      Honeycutt and the Eighth Amendment as applies to the defendant or to settle by February 28, 2020.
              19             IT IS SO ORDERED.
              20             DATED September 30, 2019.
              21                                                   __________________________________________
              22                                                   UNITED STATES DISTRICT JUDGE

              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
